By the Court—Gilbert, J.
The general rule of law undoubtedly is, that a party is not entitled to compensation for an injury of which his own negligence or want of due care has been the primary cause. The contract of insurance, however, forms an exception to the rule. It has been repeatedly so held in England and in the United States, in relation to insurance against fire and to marine insurance. (Gates v. Madison Ins. Co., 1 Seld., 478; Mathews v. Howard Ins. Co., 1 Kern., 9, and authorities cited; see, also, Breasted v. Farmers’ L. & T. Co., 4 Seld., 299.) The reason given is that this contract is one of indemnity, and that one object which the assured has in view in effecting an insurance is protection against casualties occurring from this cause. The same reason applies with equal force to the contract in this case. We are, therefore, of opinion that the proximate cause of the injury only, can be looked at, and that, such cause being an accident, it is within the policy.
The only remaining question is, was the plaintiff traveling when the accident happened ? He was in the act of getting into a public conveyance for that purpose, and was injured while upon the outside step thereof. It would he a very strained construction of a contract like this to hold that he was not traveling. If he was not traveling, it is difficult to say what he was doing. We think that as he was actually going from one place to another, he was traveling.
The judgment should he affirmed, with costs.
Judgment affirmed.